Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 28-47 are pending in the application (Preliminary amendment filed 22 November 2019).
Priority
This application is a 371 of PCT/IB2018/053676 filed 05/24/2018. This application claims foreign priority to DENMARK PA 2017 70380 filed 05/24/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 
The parent application DENMARK PA 2017 70380 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 28-47 of this application. Priority date accorded is 05/24/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 28-35 and 42-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McConnell et al (US 2016/0287637 A1) as evidenced by Gotham et al (Autism, 2015, 19(4), 491-504).
McConnell et al teaches a method of treating anxiety and/or depression, stress and increasing the abundance of Bifidobacterium in a non-infant human via administration of a composition comprising HMO’s. The composition can be fed enterally (paras 0013, 0014, 0022, 0031, 0051, 0052; method of treating one or more symptoms associated with ASD and reducing ASD symptom severity, subject, active step and effective amount as in claims 28 and 42 and limitation of claim 45). The HMO’s can be synthetic and include the ones recited in claims 29, 31 and 44 (paras 0023-0024, 0058). The composition can be made in water (para 0075; water is an excipient as in claims 30 and 44). The initial administration of the HMO’s can be for 1-12 weeks (para 0016; treatment period as in claim 42). The dosage can be in the range of 20mg to 30g per day (para 0051; effective amount as in claims 28 and 42). According to McConnell the HMO composition administered can contain only one or more than one HMO’s. This indicates that a composition consisting of one or more HMO’s is also administered in the claimed method (as in claims 42-43).
According to Gotham, depression is associated with autism spectrum disorder (Introduction).
Independent claims 28 and 42 are drawn to enterally administering the HMO’s to an adult in an effective amount. Claims 28 and 42 recite the wherein clause followed by an intended result. The wherein clause here merely recites the intended result of a method step positively recited. See MPEP 2111.04. Therefore, the prior art method anticipates the claimed method herein.

The specification (page 8, lines 19-23) defines synthetic composition as one which is artificially prepared containing at least one component that is made ex vivo chemically or biologically. The HMO’s and compositions administered in the prior art method are the same as the ones recited in the claims. A difference between the synthetic and the HMO’s of the prior art is not seen. Hence, the HMO’s administered in the prior art method are the same as the ones administered in the claimed method. Depression is a symptom associated with ASD as evidenced by Gotham. Therefore, McConnell’s method should reduce the severity of a symptom (depression) associated with ASD in a non-infant human as in claims 28 and 42.
Therefore, McConnell et al anticipates claims 28-35 and 42-47.

Claim(s) 38 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chow et al (2012/0172319 A1).
Chow et al teaches enteral administration of a composition comprising human milk oligosaccharides to an adult for treating disorders from dysfunction of the gut barrier and gastrointestinal symptoms. The patient population also includes individuals with autism (paras 0006, 0013, 0068, 0145; 0149; method, active agents and active step recited in claim 38). Suitable HMO’s for use includes 2’-FL, 3-FL, LNFP-1-III, LNDF-I as the fucosylated HMO’s and lacto-N-tetraose, lacto-N-neotetraose, lacto-N-hexaose, lacto-N-neohexaose, para-lacto-N-
Therefore, Chow et al anticipates claims 38 and 41.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 2016/0287637 A1) as evidenced by Gotham et al (Autism, 2015, 19(4), 491-504) in view of Spilioti et al (Frontiers in Neuroscience, 2013, 7, 1-7) and further in view of Herbert et al (Journal of Child Neurology, 2013, 28(8), 975-982).
The teachings of McConnell are set forth above. McConnell does not teach administering a ketogenic compound as in claim 36 and administration of the specific ketogenic compounds recited in claim 37.
Spilioti et al teaches that supplementation of a ketogenic diet in patients showing ASD resulted in significant improvement (Abstract; page 4, left col.; page 6, left col. second full para; ketogenic compounds as in claim 36).
According to Herbert the use of a ketogenic diet containing medium chain triglycerides resulted in considerable reduction of autistic symptoms (Abstract; page 976-Case History to end of article; medium chain triglycerides as in claim 37).
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory 
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, both HMO’s and ketogenic diet are known to reduce symptoms of ASD. Thus, it is obvious to combine prior art elements and improve the method of the prior art to yield predictable results by administering a combination of HMO’s and a ketogenic compound as in claims 36 and 37 in the claimed method.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation.

39 is rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 2016/0287637 A1) in view of in view of Davis et al (WO 2013/032674 A1; cited in IDS filed 02/13/2020) and further in view of Pieper et al (Animal Health Research Reviews, 2016, 17(2), 137-147).
McConnell’s teachings are set forth above. McConnell does not teach decreasing a concentration of proteolytic metabolites in the GI tract of the non-infant human as in claim 39.
According to Davis, if there is enough fermentable carbohydrate present, the bacteria are able to incorporate amino acid and ammonia nitrogen into bacterial protein (page 44, para 0133). This indicates that HMO’s can be fermented by the bacteria and the amount of ammonia can be reduced in the colon. Ammonia is a proteolytic metabolite in the GI tract. Applicant teaches this in the background section of the specification (page 2, lines 12-30). This means that it is known in the art that ammonia is a proteolytic metabolite in the GI tract of a non-infant human. 
According to Pieper et al higher ammonia concentrations in humans in the distal colon have been associated with tumor promotion (page 142, see under subheading: Ammonia).
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known 
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, higher concentrations of ammonia in the colon has been associated with tumor promotion and HMO’s can be fermented by bacteria in the colon and the amount of ammonia can be reduced in the colon. Thus, it is obvious to combine prior art elements and arrive at the claimed the method of further reducing a concentration of a proteolytic metabolite in the GI tract by administering HMO’s.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Reduction in proteolytic metabolites leads to beneficial effects in the colon according to the prior art. This provides motivation for the artisan to further reduce the concentration of a proteolytic metabolite in the GI tract of the non-infant human.


40 is rejected under 35 U.S.C. 103 as being unpatentable over Chow et al (2012/0172319 A1) in view of Adams et al (US 2016/0339065A1).
The teachings of Chow et al is set forth above. Chow dos not teach using the gastrointestinal symptom rating scale (GSRS) as in claim 40 for checking the percent reduction of the severity of the gastrointestinal symptom.
Adams, drawn to a method of treatment of ASD, teaches the use of GSRS for looking at the reduction of the severity of the GI symptom (paras 0018-0200, 0049-0050; GSRS as in claim 40). Even though Adams does not teach the use of HMO’s as the active agent, one of ordinary skill in the art will recognize that the same scale can be used in the method of Chow et al in order to look at the percent reduction of the severity of the gastrointestinal symptom with a reasonable expectation of success.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to 
According to the rationale discussed in KSR above, the rationale in (C and (G) above are seen to be applicable here since based on the prior art teachings, the gastrointestinal system rating scale (GSRS) is used to assess the percentage reduction of the severity of the symptom associated with ASD (Adams). Since Chow is also drawn to a method of reducing the severity of a GI symptom associated with ASD, the artisan would find it obvious to use the same scale for the same purpose even though HMO’s are used as the active agents. Thus, it is obvious to combine prior art elements in order to arrive at the claimed method with a reasonable expectation of success.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to use the GSRS scale in the claimed method since Adams teaches that its study using the GSRS was broadly successful (para 0189). This teaching would motivate the artisan to use the same scale in the claimed method too.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-47 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-30 of copending Application No. 17/026,616 (‘616) in view of Davis et al (WO 2013/032674 A1; cited in IDS filed 02/13/2020) and further in view of Pieper et al (Animal Health Research Reviews, 2016, 17(2), 137-147) and Wang et al (Dig Dis Sci, 2012, 57, 2096-2102).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Claim 11 of ‘616 is drawn to a method for treating depression or anxiety in a patient via administration of an effective amount of synthetic HMO’s. Dependent claims 12-30 recite limitations drawn to specific HMO’s, increasing abundance of bifidobacterial, additional conditions, ratios of HMO’s and duration of treatment.

One of ordinary skill in the art would readily recognize that the scheme taught by '616 could be employed in the instant invention with a reasonable expectation of success in view of the teachings of the secondary references since the same active agents (HMO’s) are administered to the same population via the same active step. 
Therefore, one of ordinary skill in the art would have reasonably expected that the instant HMO’s would have same or substantially similar beneficial therapeutic effects and usefulness in the claimed method. The use of known active agents in methods taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the method has been shown to be old, the burden is on the applicant to present reason or authority for believing that the use of the same active agents in reducing the symptoms of a related condition would render it nonobvious.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 28-47 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 26-45 of copending Application No. 16/616,338 (‘338) in view of Davis et al (WO 2013/032674 A1; cited in IDS filed 02/13/2020) and further in view of Pieper et al (Animal Health Research Reviews, 2016, 17(2), 137-147) and Wang et al (Dig Dis Sci, 2012, 57, 2096-2102).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Independent Claim 26 of ‘338 is drawn to enterally administering to a non-infant human an effective amount of a composition comprising one or more synthetic HMO’s and decreasing concentration of detrimental proteolytic metabolites in the GI tract. Dependent claims 27-35 recite limitations drawn to specific HMO’s, conditions associated with elevated concentrations of the metabolites, specific disorders. Independent claim 36 is drawn to the same method as claim 
	The claims of ‘338 differ from the instant claims in that the instant claims recite reducing gastrointestinal symptoms or improving gut barrier, whereas ‘338 recites metabolites associated with colon cancer or liver damage and increasing relative abundance of B. adolescentis phylogenetic group.
One of ordinary skill in the art would readily recognize that the scheme taught by '338 could be employed in the instant invention with a reasonable expectation of success in view of the teachings of the secondary references since the same active agents (HMO’s) are administered to the same population via the same active step. 
Therefore, one of ordinary skill in the art would have reasonably expected that the instant HMO’s would have same or substantially similar beneficial therapeutic effects and usefulness in the claimed method. The use of known active agents in methods taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the method has been shown to be old, the burden is on the applicant to present reason or authority for believing that the use of the same active agents in the claimed method would render it nonobvious.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
45 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,751,354 (‘354).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claim 45 is drawn to a method of enterally administering a composition comprising an amount of consisting of at least one HMO to a non-infant for at least 7 days, wherein the first treatment period is at least 2 weeks and abundance of B. adolescentis and B. pseudocatenulatum or mixture thereof increases in the GI tract.
Claims 1-11 of ‘354 are drawn to a method for increasing the abundance of B. adolescentis phylogenetic group, which includes B. adolescentis and B. pseudocatenulatum, via administration of HMO’s.
Claims 1-11 of ‘354 differ from the instant claims in that the instant claims additionally recite reducing concentration of a detrimental proteolytic metabolite and reducing autism spectrum symptom severity. 
  In the instant case ‘354 teaches performing each of the steps applicant claims using the same active agents. One of ordinary skill in the art would readily recognize that the scheme of increasing the abundance of the said bacterium group taught by '354 could be employed in the claimed method with a reasonable expectation of success.  The use of known agents in methods taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the method has been shown to be old, the burden is on the applicant to present reason or authority for believing that the method of increasing the abundance of B. adolescentis phylogenetic group using the same active agents is unobvious over the art.

45 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 8-10 of U.S. Patent No. 10,780,103 (‘103) in view of McConnell et al (US 2016/0287637 A1) as evidenced by Gotham et al (Autism, 2015, 19(4), 491-504). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claim 45 is drawn to a method of enterally administering a composition comprising an amount of consisting of at least one HMO to a non-infant for at least 7 days, wherein the first treatment period is at least 2 weeks and abundance of B. adolescentis and B. pseudocatenulatum or mixture thereof increases in the GI tract.
Claim 1 of ‘103 is drawn to a method of treating emotion and/or mood disorders in a patient exhibiting bacterial overgrowth, dysbiosis or impaired mucosal barrier via oral administration of HMO’s wherein amount is effective to increase B. adolescentis phylogenetic group. Claims 2-6 and 8-10 recite limitations drawn to disorders being anxiety or depression or both, specific HMO’s, ratios and the bacterium being B. adolescentis and B. pseudocatenulatum.
McConnell et al teaches a method of treating anxiety and/or depression, stress and increasing the abundance of Bifidobacterium in a non-infant human via administration of a composition comprising HMO’s and Gotham teaches that depression is associated with autism spectrum disorder as set forth above.
  In the instant case ‘103 teaches the method applicant claims using the same active agents and conditions treated, including increasing abundance of B. adolescentis phylogenetic group. One of ordinary skill in the art would readily recognize that the scheme of increasing the abundance of the said bacterium group taught by '103 using HMO’s as active agents could be employed in the claimed method with a reasonable expectation of success.  The use of known .



Conclusion
1. Pending claims 28-47 are rejected.
2. Claims 1-27 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623